ITEMID: 001-71247
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: PASSILA v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr. Esko Passila, is a Finnish national who was born in 1941 and lives in Lahti.
On 5 January 2001 the Social Insurance Institution (kansaneläkelaitos, folkpensionsanstalten) of Lahti decided that as of December 1999 the Finnish social security legislation did not apply to the applicant as he was not considered to be permanently resident in Finland.
The applicant appealed to the Appellate Board for Social Insurance (tarkastuslautakunta, prövningsnämnden) which rejected the appeal on 12 October 2001. The decision of the Appellate Board was sent to the applicant’s address in Estonia, but allegedly the applicant never received it. He had allegedly requested the authorities to send the decision to his address in Finland.
The applicant alleged that he became aware of the decision of the Appellate Board in February 2002 when the Social Insurance Institution asked him to return some wrongly paid social benefits. By that time the decision of the Appellate Board had already gained legal force and he was not able to appeal against it to the Insurance Court (vakuutusoikeus, försäkringsdomstolen). At that time he allegedly asked advice from the Appellate Board and the Insurance Court, without any helpful response.
Under section 61 of the Administrative Judicial Procedure Act (hallintolainkäyttölaki, förvaltningsprocesslagen 586/1996) an expired time-limit may be restored to a person who has a legal excuse or who for another strong reason was unable to observe a prescribed time-limit in lodging an appeal against a decision.
Under section 62 of the said Act an application for the restoration of an expired time-limit shall be lodged with the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen) within one year of the expiry of the original time-limit, at the latest. For a very strong reason the time-limit may be restored even after that period.
In a decision of 16 November 2001 (no 2862) the Supreme Administrative Court decided to restore an expired time-limit for A in order to lodge an appeal to the Administrative Court against a decision of the Environmental Board in a case where the decision of the Environmental Board was not given to him as required by section 54, subsection 1 of the Environmental Protection Act (ympäristönsuojelulaki, miljöskyddslagen).
